                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 1 of 16 PageID #: 44
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

                                                                         Exhibit A-1

                                          Preliminary Analysis of Infringement of U.S. Patent No. 6,703,963

         Princeps Interface Technologies LLC (“Princeps”), owner of U.S. Patent No. 6,703,963 (the “’963 patent”) entitled “Universal Keyboard”,
provides this preliminary and exemplary infringement analysis with respect to infringement of the ’963 patent by Alphabet Inc. (“Alphabet”) and
Google LLC (“Google”), (collectively “Defendants”).
         Defendants directly infringe the ’963 patent in violation of 35 U.S.C. § 271(a) by selling, offering to sell, making, using, and/or importing
instrumentalities which embody the claimed features of the patented invention. Princeps contends that based on currently available information,
Princeps is aware that Defendants, at a minimum, have sold, offered for sale, made, used, and/or imported at least the following products and
services: Google devices, such as the Google Pixel smartphones, along with Google’s pre-installed Android operating system (“OS”) (produced and
sold by Google in retail outlets by or on behalf of Google the “Accused Instrumentalities”). All the current versions of these devices (i.e., the Google
Pixel 3a, the Google Pixel 3 and other models in the Pixel series) all use the current version of the Android operating system, shipping with Android
9.0 “Pie”. The first models of the Pixel smartphones first became available in October 2016. (See https://en.wikipedia.org/wiki/Google_Pixel)
However, the Android operating system made and sold by Google is, and has been designed, to utilize applications with infringing keyboard
functions, such as the Google proprietary app for Messages and the Google ail app, as well as earlier third-party apps for third-party smartphones,
such as those sold by Samsung. Furthermore, these Samsung proprietary apps have been available on earlier versions of the Samsung devices since
at least as early as 2010 when Samsung introduced the Samsung Galaxy S. (See https://en.wikipedia.org/wiki/Samsung_Galaxy_S_series)
Therefore, the infringement has been occurring since at least that time.

        Unless otherwise noted, Princeps believes and contends that each element of each claim asserted herein is literally met through Defendant’s
provision of the Accused Instrumentalities. However, to the extent that Defendants attempt to allege that any asserted claim element is not literally
met, Princeps believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis
of the Accused Instrumentalities sold, offered for sale, made, used, and/or imported by Defendants, Princeps did not identify any substantial
differences between the elements of the patent claims and the corresponding features of the Accused Instrumentalities, as set forth herein. In each
instance, the identified feature of the Accused Instrumentalities performs at least substantially the same function in substantially the same way to
achieve substantially the same result as the corresponding claim element. Princeps notes that the present claim chart and analysis are necessarily
preliminary because Princeps has not received any discovery from Defendants, nor have Defendants disclosed any analysis in support of any
purported non-infringement positions. Further, Princeps does not have the benefit of claim construction or expert discovery. Princeps hereby
specifically reserves the right to supplement and/or amend the positions taken in this preliminary and exemplary infringement analysis, including
with respect to literal infringement and infringement under the doctrine of equivalents, if and when warranted by further information obtained by
Princeps prior to or during the pendency of the litigation, including information adduced through fact discovery, claim construction, expert discovery,
and/or further analysis. Nothing in this preliminary and exemplary infringement analysis constitutes an implicit or explicit proposal regarding the
construction of any claim term or phrase.
                                                                               1
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 2 of 16 PageID #: 45
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

Alphabet and Google – Google Smartphones and Operating Systems with Universal Keyboard Technology
Alphabet Inc. and Google LLC (collectively “Google”) provides and sells the Google Pixel smartphones, along with Google’s pre-installed Android operating
system (“OS”). Google is providing software updates for Pixel and Nexus smartphones. The Android OS utilizes a universal keyboard technology with functional
mode controls, at least one domain control and a plurality of input keys associated with specific domain level values based on a selected functional mode.
Google’s universal keyboard technology utilizes function-specific displays indicating domain-level values for a selected functional mode and domain-level
combination. The input keys and the domain control are simultaneously presented by the Google phone and operating system. The universal keyboard
technology permits Google to provide a variety of keyboard and layout options to users of the Google devices.




See also: https://mobilemoxie.com/blog/android-language-settings-on-pixel-3-3xl/ “How to change the Language on Pixel 3 or Pixel 3XL”

“One amazing thing about Android phones is the plethora of customization options you have, including the option to change keyboards. There are a bunch of
great keyboard apps for Android to choose from, so find the one that feels right for you.”
Source: https://www.androidcentral.com/how-set-default-keyboard-your-android-phone “How to change the keyboard on your Android phone”



                                                                               2
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 3 of 16 PageID #: 46
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)


 Claim      US Patent 6,703,963         Description of the Infringement
  Indep.                                Google provides and sells several models of Pixel smartphones, as information input devices utilizing
   Cl. 1                                various versions of the Android operating system:

   1-p      An information input
            device, comprising:




                                        Source: https://store.google.com/product/pixel_3

                                        Android 9.0 Pie has been out for a while on Google Pixel phones, but some manufacturers are still
                                        getting it over to their devices. Find out when your device is getting the update below.

                                        Source: https://www.androidpit.com/android-p-update-overview-smartphones-tablets “Android 9.0
                                        Pie: Which smartphones and tablets have the update?”

                                        See Also: https://store.google.com/product/pixel_3_specs “Operating system”


                                                                               3
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 4 of 16 PageID #: 47
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement
    1-a     a functional mode           In the Google Pixel smartphones (running on the Android operating system), the “functional mode
            control for selecting a     control” can be any icon for activating an installed application which relies upon a keyboard (Gboard)
            first functional mode of    for accepting input information data. Such applications can include applications that are proprietary to
            operation of multiple       Google, such as the Google “Messages” or “Email” apps, or third-party apps which utilize a keyboard
            functional modes of         for accepting input data.
            operation by the input
            device;                     “Find, open & close apps”




                                        Source: https://support.google.com/pixelphone/answer/2781964?hl=en&ref_topic=7078253 “Find,
                                        open & close apps”

                                        See also: https://support.google.com/messages/answer/6089066?hl=en “Get started with Messages”

                                        See also: https://support.google.com/mail/answer/8494?co=GENIE.Platform%3DAndroid&hl=en “Sign
                                        in to Gmail”
                                                                               4
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 5 of 16 PageID #: 48
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement

                                        According to the patent, the functional mode control may also be used to set different functional
                                        modes of operation, such as for enabling different keyboards for character sets of different languages
                                        or different sets of symbols:




                                        Source: US Patent 6,703,963 (See column 4, lines 4-19)




                                                                               5
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 6 of 16 PageID #: 49
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement




                                        (Snapshot taken during product testing of google Gboard keyboard)

                                        In the Google smartphones, different functional modes may be selected:
                                        “One amazing thing about Android phones is the plethora of customization options you have, including
                                        the option to change keyboards. There are a bunch of great keyboard apps for Android to choose from,
                                        so find the one that feels right for you.”

                                        Source: https://www.androidcentral.com/how-set-default-keyboard-your-android-phone “How to
                                        change the keyboard on your Android phone”


                                        In the Pixel smartphones, the “Settings” Application (with sub-options) in the Google Android can also
                                        be used to change aspects of the functional modes in, for example, the keyboard options from those
                                        that are available through “Settings” in the Android. As shown below, under “Settings”, “System”,
                                        “and Language & input”, “Languages” and “Personal dictionary” functional mode selections can be
                                        controlled to determine selections for language, text shortcuts and other virtual keyboards. The select
                                        options can be used in various applications such as email or messaging.




                                                                               6
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 7 of 16 PageID #: 50
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement




                                        (Snapshots taken during product testing of Google device)

                                        Sources: https://support.google.com/gboard/answer/2842292?hl=en “Use your keyboard”

                                        See Also:https://support.google.com/gboard/answer/7068494?co=GENIE.Platform%3DAndroid&hl=en
                                        “Type in a different language”
                                        Also see: https://www.wikihow.tech/Switch-Keyboard-Language-on-Android “How to Switch
                                        Keyboard Language on Android”




                                                                               7
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 8 of 16 PageID #: 51
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-b     a domain control for         The “domain controls” in the Google Pixel 3 (Android keyboard) are the symbols for a Globe and Emoji
            selecting one of multiple    appearing in the lower left location of the Google Pixel 3 (Android keyboard) as shown below. These
            domain levels within the     symbols are activated by touching them on the touch screen to control the “domain level” (i.e., the
            first functional mode        selection of a set of language or emoji symbols) associated with the selected symbol set at each
            wherein each domain          domain level.
            level is associated with a
            set of domain-level
            values;




                                         (Snapshots taken during product testing of google Gboard keyboard)

                                         “1. On your Android phone or tablet, open any app that you can type with, like Gmail or Keep.
                                          2. Tap where you can enter text.
                                          3. At the bottom of your keyboard, touch and hold Globe.
                                          4. Tap the language you want to use.”
                                         Source: https://support.google.com/gboard/answer/7068494?co=GENIE.Platform%3DAndroid&hl=en
                                         “Switch between languages”

                                         “1. On your Android device, open any app where you can write, like Gmail or Keep.
                                          2. Tap where you can enter text.
                                          3. Tap Emoji Emoji. From here, you can:
                                                      • Insert emojis: Tap one or more emojis.
                                                      • Insert a GIF: Tap GIF. Then choose the GIF you want.
                                          4. Tap Send Send.”
                                         Source: https://support.google.com/gboard/answer/2842292?co=GENIE.Platform%3DAndroid&hl=en
                                         “Use emojis & GIFs”


                                                                               8
Note: All internet sources last accessed June 13, 2019.
                             Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 9 of 16 PageID #: 52
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-c     a plurality of input keys,   On the Google Pixel 3 (Android keyboard), the character sets associated with domain levels for
            separate and distinct        different language character sets or emojis appear as input keys “separate and distinct” from the
            from the domain control,     domain control Globe or Emoji Symbol.
            assigned to the set of
            domain-level values           1. Select Globe key            2. Tap and hold Globe key      3. Selected language characters appear
            associated with a
            selected domain level
            and functional mode,




                                                   1. Tap and hold the emoji Symbol          2. Select the desired emoji




                                         (Snapshots taken during product testing of Google Gboard keyboard)

                                                                                9
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 10 of 16 PageID #: 53
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement
                                        Source: https://support.google.com/gboard/answer/7068494?co=GENIE.Platform%3DAndroid&hl=en
                                        “Switch between languages”

                                        As shown above, although the character sets associated with different domain levels (i.e. different
                                        language character sets) change, the Globe key (i.e., the domain control) remains separate and distinct
                                        from the domain level values (the individual letters/characters in each set).

   1-d      wherein each input key      See 1-c above, showing that each input key transmits a signal having a value representative of a letter
            assigned to a domain-       in the alphabet of the country in the domain-level set for that respective country. These input keys are
            level value is associated   activated by pressing on the touchscreen of the Google Pixel smartphone displaying the keyboard.
            with a signal,
            representative of the
            domain-level value,
            transmitted by the input
            device in response to
            actuation of the input
            key; and



   1-e      a function-specific         Each language (or symbol) specific keyboard presents a “function-specific display” of a character set
            display indicating a        associated with a specific language or a set of emojis depicting particular meanings to a user that are
            domain-level value          unique for a currently selected functional mode and domain level combination. So for example, in the
            associated with each        figures below, the functional mode includes the possibility of choosing between three domains: English
            input key for a currently   (US), Emoji and Korean domain levels. Each of the English (US), Emoji and Korean domain levels
            selected functional mode    present a unique set of keyboard characters within each of these domains.
            and domain level
            combination,




                                                                               10
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 11 of 16 PageID #: 54
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement

                                          1. Select Globe key             2. Tap and hold Globe key    3. Selected language characters appear




                                                  1. Tap and hold the emoji Symbol          2. Select the desired emoji




                                        (Snapshots taken during product testing of google Gboard keyboard)

                                        Source: https://support.google.com/gboard/answer/7068494?co=GENIE.Platform%3DAndroid&hl=en
                                        “Switch between languages”

                                                                                11
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 12 of 16 PageID #: 55
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-f     wherein the input keys       From 1-e above, it shows the touch-screen keyboard on the Google Pixel smartphones, the input keys
            and domain control are       and the domain control are simultaneously presented. Such as in the English (US) characters and the
            simultaneously               Globe domain control shown at the same time together in left-most figure.
            presented by the input
            device.




                                         (Snapshots taken during product testing of google Gboard keyboard)

    2       The invention as in claim    See 1-p above, showing that the Android operating system is software which determines what domain-
            1 wherein the domain-        level value (i.e., character) is assigned to an input key associated with any functional mode and
            level value assigned to an   domain-level.
            input key is determined
            by software associated
            with each functional
            mode.

    3       The invention as in claim    The Android OS on Google Pixel smartphones permits a “Personal dictionary” option under “Settings”,
            1 wherein the domain-        “Dictionary”. This permits a user to stylize replacements of single characters or multi-character
            level value associated       replacements.
            with an input key is
            assignable by a user of      Source: https://thesweetsetup.com/set-text-replacements-frequently-used-emoji-special-characters-
            the input device.            Android/ “How to create & use Google personal dictionary on Android using Google keyboard”




                                                                              12
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 13 of 16 PageID #: 56
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
     9      The invention as in claim    Google smartphones, such as the Pixel 3, incorporate touch-screens as part of the data input hardware
            1 wherein each display is    for the devices.
            comprised of a touch
            screen.                      Source: https://store.google.com/product/pixel_3_specs “Display”

    12      The invention as in claim    Tapping and holding the domain control “Globe” symbol will present underlying a selection of the
            1 wherein the domain         enabled domain-levels in the Google Pixel 3 (Android keyboard). See for example, from 1-c above, at
            control comprises a          screen 2:
            second set of
            continuously present            1. Select Globe key               2. Tap and hold Globe key
            controls for selecting the
            domain level within a
            functional mode.




                                         (Snapshots taken during product testing of google Gboard keyboard)

                                         Source: https://support.google.com/gboard/answer/7068494?co=GENIE.Platform%3DAndroid&hl=en
                                         “Switch between languages”




                                                                               13
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 14 of 16 PageID #: 57
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement
  Indep.
   Cl. 60

   60-p     A method of operating an See 1-p above, users of the Google devices operate those devices as shown in 1-p above;
            information input device
            comprising

            one or more functional      See 1-a above;
            modes of operation

            having multiple domain      See 1-b above;
            levels selectable by a
            domain control,

            each domain level           See 1-c above;
            containing domain-level
            values, a plurality of
            input keys, separate and
            distinct from the domain
            control,

            having domain-level         See 1-e above;
            values assigned
            according to a current
            functional mode of
            operation and current
            domain level and a
            display to indicate the
            domain-level values
            associated with the input
            keys, wherein the
            method comprises the
            steps of:

                                                                              14
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 15 of 16 PageID #: 58
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
   60-a     first selecting a functional See 1-a above, especially:
            mode of operation of the
            information input device;




                                        (Snapshot taken during product testing of google Gboard keyboard)

                                        In the Google smartphones, different functional modes may be selected:
                                        “One amazing thing about Android phones is the plethora of customization options you have, including
                                        the option to change keyboards. There are a bunch of great keyboard apps for Android to choose from,
                                        so find the one that feels right for you.”

                                        Source: https://www.androidcentral.com/how-set-default-keyboard-your-android-phone “How to
                                        change the keyboard on your Android phone”

   60-b     second selecting, through See 1-b above;
            the domain control, a
            domain level within the
            selected functional mode
            of operation; and




                                                                              15
Note: All internet sources last accessed June 13, 2019.
                            Case 1:19-cv-01102-CFC Document 1-2 Filed 06/14/19 Page 16 of 16 PageID #: 59
Alphabet and Google - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement
   60-c     actuating one or more of    See 1-c above;
            the input keys,
            associated with domain-
            level values
            corresponding to the
            domain level selected
            during the second
            selecting step, and

   60-d     wherein the input keys      See 1-f above.
            and domain control are
            simultaneously
            presented by the input
            device.




                                                                              16
Note: All internet sources last accessed June 13, 2019.
